Citation Nr: 0721322	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-21 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1974 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In April 2007, the veteran testified before the 
undersigned Veterans Law Judge, and a transcript is of 
record.    

As described further below, a November 2005 rating decision 
denied a claim of service connection for bipolar disorder and 
manic depression.  At the April 2007 hearing, the veteran's 
representative theorized that bipolar disorder/manic 
depression were incurred in service.  To this extent, the RO 
should accordingly address an application to reopen a claim 
of service connection for bipolar disorder/manic depression.  



FINDING OF FACT

The most probative medical evidence found that the veteran 
suffered from bipolar affective disorder with psychosis, and 
not PTSD due to the in-service death of the veteran's friend.  



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In May and June 2005 letters, the appellant was advised of 
the evidence necessary to substantiate a claim of service 
connection-particularly that the evidence should show the 
veteran had a current disability that was related, via 
medical evidence, to military service.  Both letters also 
asked the veteran to let VA know of any other evidence that 
he thought would support his claim, and to send any other 
evidence in his possession that pertained to the claim.  
Also, the RO sent a March 2006 letter that complied with 
Dingess such that the veteran was advised of how VA 
determines a disability rating and effective date.      

The May and June 2005 letters also told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make efforts to get records not held 
by a Federal agency like private treatment and employment 
records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error concerning notification letters 
in relation to the determination on appeal, it is noted that 
the RO issued a November 2006  supplemental statement of the 
case (SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical and personnel records are in the 
claims file.  The RO obtained VA treatment records, and the 
record contains several letters from VA medical personnel.  
The RO also obtained the veteran's records from the Social 
Security Administration (SSA).  In October 2006, the veteran 
underwent an extensive and thorough VA examination, and 
additional VA medical assessment is not necessary because as 
shown below the evidence does not establish that the veteran 
currently suffers from PTSD.  See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis

For reasons explained below, the probative and competent 
evidence does not show that the veteran currently suffers 
from PTSD, and thus a critical element is missing from his 
claim.  

A claim of service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The veteran's service medical records do not contain any 
complaints of or treatment for a mental disorder.  An August 
1978 Report of Medical Examination for the purpose of 
separation indicated a normal clinical psychiatric 
evaluation.  On an August 1978 Report of Medical History the 
veteran indicated that he had not experienced depression or 
excessive worry, or nervous trouble of any sort.  

The veteran's service personnel records contain a May 1976 
notification of intent to impose nonjudical punishment for a 
physical altercation.  The veteran's statement in defense 
noted that he had been kicked in the legs first by a fellow 
solider, and then a fight ensued.  The record also contains a 
July 1978 Request for Separation wherein the veteran stated 
that he found himself unable to live up to standards in the 
job environment due to mental stress at Elmendorf Air Force 
Base.  He also stated as follows:  "My mental stability and 
morale have decreased to a low level and I would not want to 
react or do anything in an irrational manner that would bring 
discredit to the Air Force or I."  The veteran wrote that 
his spouse was six months pregnant, and his interest was no 
longer with the Air Force; rather, he wished to further his 
education at the University of Alaska.  

In March 2001, the veteran filed a claim of service 
connection for PTSD.  A May 2001 VA treatment note indicated 
that the veteran had experienced a great deal of stress over 
his inability to sleep, and he was to continue his PTSD 
group.  In August 2001, the veteran could not remember his 
last night of good sleep.  He got up and patrolled the 
perimeters.  The veteran reported experiencing physical 
trauma in the military, and that military and civilian police 
in Mississippi induced the trauma.  He also reported that he 
saw his best friend crushed between two trucks in service, 
and became tearful when discussing the incident.  The veteran 
suffered further traumatic incidents as a civilian.  

A September 2001 VA mental health assessment contained the 
veteran's report of witnessing his friend get crushed between 
two vehicles and also physical trauma by military police.  
The veteran also described significant problems in the past 
and recent with anger dyscontrol that he attributed in part 
to having been a target of racism.  An assessment found PTSD 
and bipolar disorder.  

In May 2002, the veteran submitted a stressor statement.  He 
described an Article 15 at Elmendorf Air Force Base.  In 
1976, he had purportedly been strip-searched by the police.  
He also witnessed a friend getting crushed between two 
trucks.  

A letter from a VA Associate Director of Mental Health 
Service in the Puget Sound Healthcare System, received in 
April 2003, noted that the veteran had been diagnosed as 
having bipolar disorder and PTSD.  

In July 2003, the veteran's representative submitted a 
statement on the veteran's behalf concerning noncombat 
stressors.  One incident occurred at the El Centro Naval Air 
Base in 1978, when the veteran's good friend, L.G., was 
crushed between two trucks and subsequently died.  Another 
incident was at the Columbus Air Force Base when the veteran 
had gone out to a club.  He had been offered a ride back to 
base, but decided to stay in town.  The persons who offered 
the ride were all killed in an accident.  

An April 2004 VA psychiatric note contained an assessment of 
only bipolar disorder.  A February 2005 problem list 
indicated prolonged PTSD.  

The record contains, as of September 2005, a May 1978 Report 
of Facts and Circumstances of Death concerning L.G., who died 
at El Centro Community Hospital.  The Air Force reporting 
officer noted that L.G. had been caught between two 
government vehicles.  

A November 2005 rating decision denied claims of service 
connection for bipolar disorder and manic depression.  The RO 
found, among other things, that the veteran's service medical 
records had not shown any complaints, treatment, or diagnosis 
of bipolar disorder or manic depression.  The veteran did not 
evidently appeal this determination.

SSA records showed that the veteran became disabled in May 
2001 due to a primary diagnosis of affective disorder and a 
secondary diagnosis of functional nonpsychotic, anxiety 
related disorders.  

A September 2006 VA admission note contained an assessment of 
history of PTSD and bipolar disorder rapid cycling type; he 
was admitted with what appeared to be PTSD exacerbation and 
irritable mania.  The veteran's treatment compliance was 
noted as poor, and his ability as a historian was quite 
limited by his lability and paranoia.  A social work note 
contained information that the veteran had a history of 
bipolar disorder with psychotic features and PTSD from racial 
discrimination and past physical abuse while living in 
Mississippi.  

The record contains a September 2006 submission from an 
individual who had served with the veteran at Elmendorf Air 
Force Base.  The author noted that initially the veteran had 
appeared "O.K.," but as time went by he seemed to be always 
irritated or upset.  He stated that Elmendorf had long 
winters, which always caused a person's inner self problems 
to manifest.  He noted that the veteran seemed to suffer with 
ills that most people seemed to be dealing with, but he was 
more aggressive in displaying his displeasure with his co-
workers and friends.  He indicated that there were times when 
the veteran isolated himself in his room in barracks, and he 
would stay there all weekend.  

In October 2006, the RO received a letter dated October 2004 
from a VA clinical social worker, who stated that the veteran 
met DSM IV diagnostic criteria for Bipolar Disorder and PTSD.  
The letter stated that the veteran had spoken of the events 
that led to his discharge from military service.  The veteran 
reported that he had had problems with mood stability, 
anxiety, and an inability to cope with stress.  The social 
worker stated that given the veteran's report, it seemed 
plausible that his psychiatric condition had become 
debilitating during his military service.  The letter further 
stated that "this writer has not had an opportunity to 
review his military records, and therefore, cannot attest to 
this with any certainty."  

In October 2006, the veteran underwent a VA examination.  The 
examiner identified various records in the claims file that 
had been reviewed, including VA medical records from 2002-
2005; SSA records; Report of Facts and Circumstances Death 
Report concerning L.G.; the veteran's various statements; and 
a September 2006 VA inpatient psychiatric hospitalization 
with a diagnosis of bipolar affective disorder with psychotic 
features, PTSD, and substance induced mood disorder, among 
other things.  The examiner noted that when asked about PTSD, 
the veteran was vague and uncertain.  The veteran remarked 
that the traumatic stressor was the death of his best friend 
who was stationed near El Centro, California, and he was not 
present for the accident.  The examiner also noted that the 
veteran categorically denied symptoms and history consistent 
with PTSD-it had to be appreciated, however, that the 
veteran was experiencing and manifesting a formal thought 
disorder evidenced by auditory hallucinations with internal 
preoccupation.  

Upon soliciting information regarding current symptoms and 
treatment, pre-military history, post-military history, 
family/social history, along with a mental status examination 
and review of the record, the examiner rendered an Axis I 
diagnosis of bipolar affective disorder Type I with 
psychosis.  Further, the current condition on Axis I had not 
met the diagnostic criteria of PTSD according to DSM IV 
because the claimant denied all symptoms of PTSD 
categorically, and had not given a history, and a thorough 
review of records was not consistent with PTSD.  The examiner 
noted VA's posed query of whether the veteran had PTSD based 
solely on finding out that a friend (L.G.) had died at 
another Air Force Base, and answered the question in the 
negative.  

As noted above, one of the critical criteria for a claim of 
service connection for PTSD under 38 C.F.R. § 3.304(f) is a 
diagnosis of PTSD.  Significantly, the Board may not make 
such a medical determination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that because the Board may 
not rely on its own unsubstantiated medical conclusions, it 
must rely on an informed medical opinion in order to 
adjudicate a claim).  Thus, the Board must examine the 
medical evidence of record to determine whether the evidence 
sufficiently shows a diagnosis of PTSD.  

In this regard, it is noted where the record contains 
conflicting medical evidence, the Board is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see also Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005) (holding that an assessment of the probative value 
of a medical opinion should based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.)  

Thus, the Board finds that the most probative medical 
evidence is the October 2006 VA examination because it is 
well-reasoned, detailed, and included copious review of 
critical evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (recognizing factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

Also, the October 2006 examiner had the benefit of a 
historical review of all of the evidence, which made the 
opinion more informed for the purposes of this adjudication.  
See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that 
the Board may adjudge a more recent medical opinion to have 
greater probative value, particularly where the subsequent 
examiner had additional evidence available in rendering the 
opinion).  

As such, the October 2006 VA examiner's opinion that the 
veteran had not currently suffered from PTSD, or PTSD from 
learning of L.G.'s death, is relied upon.  Again, the 
examiner utilized a variety of evidence to reach that 
conclusion, including subjective complaints, VA medical 
records, corroboration of the death of L.G., and SSA records.  
Comparatively, the October 2004 letter from a VA social 
worker noted that the veteran's military records had not been 
reviewed, and the veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent, and his 
statements regarding etiology are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the October 2006 VA examiner found no PTSD, or PTSD 
related to a stressor of L.G.'s death, and there is no 
equally competent and probative evidence to the contrary, a 
preponderance of the most probative evidence is against the 
claim, and the benefit of the doubt is not for application.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


